Allen, J.
It appears from the bill of exceptions that Taylor’s title was never completed by a delivery and possession of the goods sold to him, and therefore, so far as he was concerned, all the goods upon Mrs. McHugh’s premises might lawfully be attached on a writ against her. Hallgarten v. Oldham, 135 Mass. 1, 8. The defendant, acting for Taylor, had no right to interfere to prevent their removal by the officer; and he justified his assault upon the sole ground that he was acting for Taylor. The instructions were, at the least, sufficiently favorable to the defendant, upon the undisputed facts of the case.

Exceptions overruled.